DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/21/20 as being acknowledged and entered.  By this amendment claims 2 and 12 are canceled and claims 1, 3-11, and 13-22 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PGPub 2007/0166943) in view of Lee et al. (US PGPub 2004/0018747) and Lee et al. (US PGPub 2003/0178666).

Shin and Lee (‘747) do not teach a second dielectric layer over the first dielectric layer; a first etch stop layer between the first dielectric layer and the second dielectric layer or a sidewall of the first metal line and a sidewall of the second metal line are in contact with the second dielectric layer and the first etch stop layer.  Lee (‘666)  teaches (Fig. 5) a second dielectric layer (80) over the first dielectric layer (68); a first etch stop layer (78) between the first dielectric layer and the second dielectric layer and a sidewall of the first metal line (84) and a sidewall of the second metal line (84) are in contact with the second dielectric layer and the first etch stop layer as a way to make device interconnections to a planar capacitor within a first dielectric layer by common semiconductor processing techniques [0031, 0041-0045] (Fig. 14-17). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Shin and Lee (‘747) to have had the second dielectric layer over the first dielectric layer; a first etch stop layer between the first dielectric layer and the second dielectric layer or a sidewall of the first metal line and a sidewall of the second metal line are in contact with the second dielectric layer and the first etch stop layer as they are common features in the common semiconductor 
Claim 6:  Shin teaches (Fig. 1C) the first planar dielectric layer (123) is physically separated from the third planar dielectric layer (127) by the second planar dielectric layer (125).  
Claim 10:  Shin teaches a semiconductor structure including a capacitive device (Fig. 1C), comprising: a first inter-metal (IMD) dielectric layer (150);  a first metal plate (110a) [0023]; a first dielectric layer (123), disposed on and in contact with the first metal plate; a second dielectric layer (125), disposed on the first dielectric layer; a third dielectric layer (127), disposed on the second dielectric layer; a second metal plate (140a) [0027], disposed on and in contact with the third dielectric layer; a first metal line (160a) electrically coupled to the first metal plate; and a second metal line (160a) electrically coupled to the second metal plate, wherein the first metal plate, the first dielectric layer, the second dielectric layer, the third dielectric layer and the second metal plate are disposed in the first IMD layer (150), the first dielectric layer has a first dielectric constant, the second dielectric layer has a second dielectric constant, and the third dielectric layer has a third dielectric constant [0023-0025], and the second dielectric constant is different from the first dielectric constant and the third dielectric constant, and the first dielectric layer constant and the third dielectric constant are greater than the second dielectric constant, a cross-sectional area of the second dielectric layer is greater than a cross-sectional area of the first dielectric layer and cross-sectional area of the third dielectric layer, the first dielectric layer and the third dielectric layer comprise a same material.  

Shin and Lee (‘747) do not teach a second IMD layer over the first IMD layer; an etch stop layer between the first IMD layer and the second IMD layer or a sidewall of the first metal line and a sidewall of the second metal line are in contact with the second IMD layer and the etch stop layer.  Lee  (‘666) teaches (Fig. 5) a second IMD layer (80) over the first IMD layer (68); an etch stop layer (78) between the first IMD layer and the second IMD layer and a sidewall of the first metal line (84) and a sidewall of the second metal line (84) are in contact with the second IMD layer and the etch stop layer as a way to make connections to a planar capacitor within a first dielectric layer by common semiconductor processing techniques [0031, 0041-0045] (Fig. 14-17). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was 
Claim 15:  Shin teaches (Fig. 1C) the first dielectric layer (123) is physically separated from the third dielectric layer (127) by the second dielectric layer (125). 
 Claim 22: Shin a first metal via structure (160a) electrically connected to the first metal plate (110a); and a second metal via structure (160a) electrically connected to the second metal plate (140a), wherein the first metal via structure and the second metal via structure are separated from 5each other (Fig. 1C)

Claims 3-5, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PGPub 2007/0166943) in view of Lee et al. (US PGPub 2004/0018747) and Lee et al. (US PGPub 2003/0178666) as applied to claims 1 and 10 above and further in view of Govindarajan (US PGPub 2006/0151823).
Regarding claim 5, as described above, Shin, Lee (‘747), and Lee (‘666)  substantially read on the invention as claimed, except Shin, Lee (‘747), and Lee (‘666)  do not teach the material of the first planar dielectric layer and the material of the third planar dielectric layer are Hafnium oxide and the second planar dielectric layer comprises Tantalum pentoxide.  Govindarajan teaches the material of the first planar dielectric layer and the material of the third planar dielectric layer are Hafnium oxide 2) [0007] to decrease current leakage and form a dielectric with low equivalent oxide thickness while reducing device size [0003-0004].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Shin, Lee (‘747), and Lee (‘666) to have the first and third dielectric layers be Hafnium oxide and the second planar dielectric layer be Tantalum pentoxide to decrease current leakage and form a dielectric with low equivalent oxide thickness while reducing device size [0003-0004] as taught by Govindarajan.  
Claim 3:  Govindarajan teaches the first planar dielectric layer has a first crystalline temperature, the second planar dielectric layer has a second crystalline temperature, and the third planar dielectric layer has a third crystalline temperature.  The materials used by Govindarajan for layers (16) match those mentioned in applicant’s specification and therefore exhibit the same characteristics [0007].
Claim 4:  Govindarajan teaches the first planar dielectric layer has a first band gap energy, the second planar dielectric layer has a second band gap energy, and the third planar dielectric layer has a third band gap energy, and the second band gap energy is lower than the first band gap energy and lower than the third band gap energy. The materials used by Govindarajan for layers (16) match those mentioned in applicant’s specification and therefore exhibit the same characteristics [0007].
Claim 11:  Govindarajan teaches the second dielectric constant is not smaller than 30% of the second dielectric constant and the third dielectric constant [0007].   The materials used by Govindarajan for layers (16) match those mentioned in applicant’s specification and therefore exhibit the same characteristics [0007].
0C, and the first crystalline temperature and the third crystalline temperature are 250 C [0007].    The materials used by Govindarajan for layers (16) match those mentioned in applicant’s specification and therefore exhibit the same characteristics [0007].
Claim 14:  Govindarajan teaches the first dielectric layer has a first band gap energy, the second dielectric layer has a second band gap energy, and the third dielectric layer has a third band gap energy, and the second band gap energy is within 30% variation of the first band gap energy and the third band gap energy [0007].    The materials used by Govindarajan for layers (16) match those mentioned in applicant’s specification and therefore exhibit the same characteristics [0007].

Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US PGPub 2007/0166943) in view of Lee et al. (US PGPub 2004/0018747) and Lee et al. (US PGPub 2003/0178666), as applied to claim 1 above, and further in view of Chang et al. (US PGPub 2015/0279922).
Regarding claim 7, as described above, Shin, Lee (‘747), and Lee (‘666) substantially read on the invention as claimed, except Shin, Lee (‘747), and Lee (‘666) do not teach a masking layer, disposed over the second metal plate; a capping layer, disposed over the masking layer and the third dielectric layer; and a second etch stop layer, disposed over the capping layer, Chang teaches (Fig. 2) a masking layer (208),  a masking layer, disposed over the second metal plate; a capping layer, disposed over the masking layer and the third dielectric layer; and an etch stop layer, disposed over the capping layer to form interconnects between the capacitors and the transistors within the device to enable a wide range of functionality [0001] as taught by Chang. 
Claim 8: Chang teaches a first metal via structure (226b, 224b), arranged to pass through the second etch stop layer (220), the capping layer (210), the third planar dielectric layer, the second planar dielectric layer, and the first planar dielectric layer (204) [0021] to connect the first metal plate (202); and a second metal via structure (224b, 226b), arranged to pass through the second etch stop layer, the capping layer, and the masking layer to connect the second metal plate (206) (Fig. 2).
Claim 9: Shin teaches wherein the first metal line (160a) and the second metal line (160a) are disposed on a top metal layer (Fig. 3).
Claim 21:  Chang teaches an area of the second metal plate (206) is less than an area of the first metal plate (202) and sidewalls of the second metal plate is in contact with the capping layer (210) (Fig. 2).   

Claims 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0178666) in view of Lee et al. (US PGPub 2004/0018747) and Shin (US PGPub 2007/0166943).
Claim 16:  Lee (‘666) teaches a method of forming a semiconductor structure (Fig. 5), comprising: forming an interlayer dielectric (ILD) layer (54) over a semiconductor substrate (50); forming a first metal plate (56) over the ILD layer, wherein a bottom surface of the first metal plate is entirely in contact with the ILD layer; forming a first planar dielectric layer (58), with a first dielectric constant on and in contact with the first metal plate; forming a second planar dielectric layer (62) with a second dielectric constant on the first planar dielectric layer.  Lee (‘666) does not teach forming a third planar dielectric layer with a third dielectric constant on the second planar dielectric layer; and forming a second metal plate on the third planar dielectric layer, wherein the second dielectric constant is different from the first dielectric constant and the third dielectric constant, the first dielectric constant and the third dielectric constant are greater than the second dielectric constant and a thickness of the second planar dielectric layer is less than a thickness of the first planar dielectric layer and less than a thickness of the third planar dialectic layer, and the first planar dielectric layer and the third planar dielectric layer comprise the same material.  Shin teaches forming a third planar dielectric layer (127) with a third dielectric constant on the second planar dielectric layer (125); and forming a second metal plate (140a) [0027] on the third planar dielectric layer, wherein the second dielectric constant is different from the first dielectric constant and the third dielectric constant, the first dielectric constant and the third dielectric constant are greater than the second dielectric constant [0023-0025] and the 
Lee (‘666) and Shin do not teach a thickness of the second planar dielectric layer is less than a thickness of the first planar dielectric layer and less than a thickness of the third planar dialectic layer.  Lee (‘747) teaches the thickness of the second planar dielectric layer (41b/10b) is less than a thickness of the first planar dielectric layer (43/13)  and less than a thickness of the third planar dielectric layer (45/15) with the claimed dielectric constant limitations to reduce leakage current of the dielectric within the capacitor [0043, 0047] (Fig. 3C, 6A). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee (‘666) and Shin to have had the thickness of the three dielectrics as claimed to reduce leakage current of the dielectric within the capacitor [0043, 0047] (Fig. 3C, 6A) as taught by Lee (‘747).
Claim 20:  Shin teaches (Fig. 1C) an area of the surface of the second planar dielectric layer is larger than an area of the surface of the first dielectric layer and larger than an area of the surface of the third dielectric layer, and a sidewall of the first metal plate, a sidewall of the first planar dielectric layer, a sidewall of the second planar dielectric layer and a sidewall of the third planar dielectric layer are aligned to each . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0178666), Lee et al. (US PGPub 2004/0018747) and Shin (US PGPub 2007/0166943), as applied to claim 16 above, and further in view of Kiyotoshi et al (US PGPub 2004/0061157).
Regarding claim 17, as described above, Shin, Lee (‘666) and Lee (‘747) substantially read on the invention as claimed, except Shin, Lee (‘666) and Lee (‘747)  do not teach performing a first etching process to remove a portion of the second metal plate; performing a second etching process to remove a portion of the first planar dielectric layer, a portion of the second planar dielectric layer, and a portion of the third planar dielectric layer, exposing a portion of the first metal plate; forming a first via contacting the first metal plate; and forming a second via contacting the second metal plate; wherein the first via and the second via are coupled to a first conductive line (31) and a second conductive line (33), respectively, and the first conductive line and the second conductive line are on the same layer.  Kiyotoshi teaches performing a first etching process to remove a portion of the second metal plate (33) (Fig. 3B-3C); performing a second etching process to remove a portion of the first planar dielectric layer (32a), a portion of the second planar dielectric layer (32b), and a portion of the third planar dielectric layer (32c) [0024] (Fig. 2D, 3C-3D), exposing a portion of the first metal plate [0037]; forming a first via contacting the first metal plate [0037]; and forming a second via contacting the second metal plate [0037]; wherein the first via (see figure 
    PNG
    media_image1.png
    197
    301
    media_image1.png
    Greyscale
one of ordinary skill in the art at the time the invention was made to have modified the device taught by Shin, Lee (‘666) and Lee (‘747) to etch the layers as claimed to allow for capacitor integration within the interconnect lines (Fig. 3C-3E; [0032-0037]) as taught by Kiyotoshi.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0178666), Lee et al. (US PGPub 2004/0018747) and Shin (US PGPub 2007/0166943), as applied to claim 16 above, and further in view of Govindarajan (US PGPub 2006/0151823).
Regarding claim 18, as described above, Shin, Lee (‘747), and Lee (‘666)  substantially read on the invention as claimed, except Shin, Lee (‘747), and Lee (‘666)  do not teach the second planar dielectric layer comprises Tantalum pentoxide.  Govindarajan teaches the second planar dielectric comprises tantalum pentoxide to decrease current leakage and form a dielectric with low equivalent oxide thickness while reducing device size [0003-0004].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Shin, Lee (‘747), and Lee (‘666) to have the second planar dielectric layer be 
Claim 19:  Govindarajan teaches the material of the first planar dielectric layer and the material of the third planar dielectric layer are Hafnium oxide (HfO2) [0007].  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH K SALERNO/Examiner, Art Unit 2814